

116 HRES 927 IH: Recognizing the heroism of our Nation’s essential employees, including drivers, tradesmen, convenience store workers, manufacturers, airport workers, restaurant employees, farmers, energy employees, public utility workers, and others during the COVID–19 pandemic.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 927IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Budd (for himself, Mr. Walker, Mr. Rouzer, Mr. Bishop of North Carolina, Mr. Murphy of North Carolina, Mr. Price of North Carolina, Mr. Butterfield, Ms. Adams, Mr. Hudson, Ms. Foxx of North Carolina, Mr. Holding, and Mr. McHenry) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the heroism of our Nation’s essential employees, including drivers, tradesmen, convenience store workers, manufacturers, airport workers, restaurant employees, farmers, energy employees, public utility workers, and others during the COVID–19 pandemic.Whereas there are 200,000 commercial drivers in North Carolina and 3,500,000 in the United States;Whereas our truckdrivers continue to make deliveries and transport essential items to locations across the United States;Whereas public transportation remains an essential part of many communities;Whereas there are over 600,000 busdrivers in the United States that continue to operate routes;Whereas electricians, welders, plumbers, machinists, laborers, construction workers, and many other tradesmen continue to complete projects that are essential for our Nation’s progress;Whereas there are over 152,000 convenience stores in the United States that provide fuel and other essential items;Whereas many businesses are continuing to manufacture gowns, personal protective equipment, ventilators, food, clothing, and many other essential items during the COVID–19 pandemic;Whereas North Carolina is home to the largest manufacturing workforce in the Southeast and the fifth largest in the Nation;Whereas North Carolina is home to 72 publicly owned airports;Whereas North Carolina’s public airports generate $52,000,000,000 annually to the State economy while supporting 307,000 jobs;Whereas there are 19,504 restaurants in North Carolina that employ nearly 482,000 individuals;Whereas the food service industry continues to serve residents across the State;Whereas agriculture is a primary driver of economic growth in North Carolina, with revenue surpassing $87,000,000,000 in 2019, and employs many individuals throughout North Carolina;Whereas there are over 40,000 energy workers in North Carolina, and these individuals continue to work on projects that help communities, neighborhoods, and many aspects of daily life;Whereas there are nearly 2,000 community water systems in North Carolina;Whereas thousands of public utility workers are working daily to ensure that we have clean and reliable sources of water; andWhereas America would not be a global economic power without the contributions of our essential workers: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)drivers, tradesmen, grocery store workers, manufacturers, airport workers, restaurant employees, farmers, energy employees, public utility workers, and others should be recognized for their contributions to our country during the COVID–19 pandemic; and(2)the Federal Government should continue to recognize the hard work and contributions of these individuals during this challenging time in our Nation’s history.